WALLER, Circuit Judge
(dissenting).
I do not think the complaint stated a claim upon which relief could be granted either for civil conspiracy, fraud, deceit, duress, conversion, or under any other remedy known to law or equity.
True, Appellant’s ninety-day old partnership was dissolved, but his partners, who are named as defendants, had the undoubted right to disolve it at will. He not only did not protest or object to the dissolution but he accepted $500 in cash and the settlement of- an indebtedness due by his father to his aunt. He not only ratified the dissolution of his partnership by accepting the foregoing financial benefits and results, but he made no protest and took no action until four years later when the parties could not be placed in statu quo.
He says one of the defendants took over the partnership bank account and changed the lock on the door of the partnership jewelry store, but he does not allege that he had any money coming to him out of the bank account or that if he had any it was not paid to him. He does not allege that he asked for, and was refused, a key to the new lock, or that the change in lock and bank account was not lawfully authorized by one of his partners. I do not think that the complaint negatives the idea that the uncle merely took charge of the assets of the partnership while it was being wound up, even though he did so without his knowledge. Being drafted for military service is not duress by either of the defendants. Moreover, he did not enter the service until ten days after the acts complained of, and it is not shown how long plaintiff remained in the United States before leaving for the Pacific. His laches is not excused. He makes no offer to return the consideration that he received and kept for four years, during which he made no complaint, nor effort to rescind the dissolution that he had acquiesced in and which his partners had a right to make.
No liability whatsoever is shown against the defendants, Emmanuel M. Rich, Bertha Rich, and Karleen Klein Rose.
I think that the general conclusions in the complaint are negatived by the particu-larizations that appear therein.
The action of the lower Court was correct and its judgment should be affirmed.